DETAILED ACTION
1.	This action is responsive to the communications filed on 05/23/2022.
2.	Claims 1-13, 16-21, are pending in this application.
3.	Claims 1, 6, 10, have been amended.
4.	Claims 14-15 have been cancelled.  
5.	Claims 16-21 are added. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive. In the remarks, applicant argued that:
a.	In one non-limiting embodiment of Applicant's claimed invention, attention seeking gestures such as hand waiving can indicate a presence of one or more persons (e.g., participants) at an endpoint for counting purposes. (See FIG. 5 and paragraphs [0040]-[0041].) Gestures are determined based on detection of key points and the locations of key points relative to other key points, such as when a hand key point is above an elbow key point or a shoulder key point. (See paragraph [0042].) 
Neither Wanget nor Marianko discloses, teaches or suggests "determining the quantity of persons corresponding to the geographic location comprises detecting a plurality of key points corresponding to each of the one or more persons and determining a gesture corresponding to each of the one or more persons based, at least in part, on the detected key points" as recited in amended claim 1. Claim 1 is thus allowable over the cited art. Amended claims 6 and 10 recite subject matter which is similar to that discussed above with regard to amended claim 1. Amended claims 6 and 10 are allowable for similar reasons. Claims 2-5, 7- 9, 11-13, 16-21 are allowable at least because each depends from an allowable independent claim and recites additional subject matter (Applicant’s remarks, Page 10).

In response: The examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., attention seeking gestures such as hand waving) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Nonetheless, in Wang, a user is detected in a location by applying a static boundary layer around that user’s head and shoulders. Rectangles are above, left, and right of a person’s head. These rectangles are searched for motion. If a participant turns away (i.e., gesture), the endpoint can still detect faces and even if a face is no longer detected or recognized, the endpoint does not immediately assume that the participant is no longer present. Each of the rectangular regions are checked for motion (i.e., key points) and if a participant was detected in a previous frame with their associated position but is not in the current frame as they have turned away from the camera, they are not immediately determined to have left the environment. As such, Wang uses the rectangular regions to determine whether or not a user is present in the environment based on certain areas of interest that are checked for motion. 
Therefore, the rejection is respectfully maintained. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0007623) in view of Marianko et al. (US 2020/0327462).
Regarding claim 1, Wang disclosed:
A method of managing videoconferencing endpoint capacity, comprising: 
capturing a video feed corresponding to a geographic location (Paragraph 58, video conferencing endpoint communicates with one or more remote endpoints over a network. Paragraph 59, during a conference, video and audio is captured. Paragraph 64, participants in a room (i.e., geographic location)); 
detecting a presence of one or more persons corresponding to the geographic location, based on data of the video feed (Paragraph 64, endpoint uses adjunct camera 180 to count the number of participants in the room (i.e., geographic location)); 
determining a quantity of persons corresponding to the geographic location, based on the data of the video feed (Paragraph 64 using adjunct camera for counting the number of participants in the room), wherein determining the quantity of persons corresponding to the geographic location comprises detecting a plurality of key points corresponding to each of the one or more persons and determining a gesture corresponding to each of the one or more persons based, at least in part, on the detected key points (Paragraph 117, if participant P1 or P2 turns away (i.e., gesture), the endpoint is capable of detecting faces at three-quarter views or other profiles. Even if a participants face is no longer detected or recognized, the endpoint will not immediately determine that the participant is no longer present in the environment. Paragraph 120, Figure 7, the endpoint camera uses a bird cage technique to localize a participant. The area associated with the participant is divided into regions (i.e., key points) that are checked for motion. Paragraphs 123-124, a participant was detected in a previous frame along with associated position (x,y) size, and characteristics. Participants face is not detected in the current frame as participant has stood up and turned away from the camera (i.e., gesture)).
While Wang disclosed determining the quantity of persons in a location (see above), Wang did not explicitly disclose determining that the quantity of persons corresponding to the geographic location exceeds a first predetermined threshold; and 
rendering a first alert message responsive to determining that the quantity of persons corresponding to the geographic location exceeds the first predetermined threshold.
	However, in an analogous art, Marianko disclosed determining that the quantity of persons corresponding to the geographic location exceeds a first predetermined threshold (Paragraph 398, system detects a number of attendees and determines if the number of attendees physically present in the first room is greater than or less than the first room maximum capacity number (i.e., first predetermined threshold). For example, first room has a maximum capacity of 20 attendees with a tolerance number of 5);
rendering a first alert message responsive to determining that the quantity of persons corresponding to the geographic location exceeds the first predetermined threshold (Paragraph 400, if the number of attendees is greater than the first room capacity, the system will attempt to reserve a second room and notifies (i.e., first alert) the organizer that a second room is not available).
	One of ordinary skill in the art would have been motivated to combine the teachings of Wang with Marianko because the references involve determining quantity of conference participants, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rendering of an alert of Marianko with the teachings of Wang in order to allow users to provide an efficient point and click interface with simple at a glance view of the entire control system network (Marianko, Paragraph 303).
	Regarding claims 6, 10, the claims are substantially similar to claim 1. Claim 6 recites at least one camera and at least one processor (Wang, Paragraph 59, adjustable camera. Paragraph 68, processing unit). Claim 10 recites a non-transitory computer readable medium (Wang, Paragraph 126, non-transitory computer readable storage medium) along with a processor (Wang, see above). Therefore, the claims are rejected under the same rationale. 
	Regarding claims 2, 7, 11, the limitations of claims 1, 6, 10, have been addressed. Wang and Marianko disclosed:
	further comprising: determining that the quantity of persons corresponding to the geographic location exceeds a second predetermined threshold (Marianko, Paragraph 398, determining that the number of attendees is below the threshold but not within the configurable tolerance (i.e., second predetermined threshold)); and 
rendering a second alert message responsive to determining that the quantity of persons corresponding to the geographic location exceeds the second predetermined threshold (Marianko, Paragraph 400, determining if a second room is available and if so, notifying the organizer that a second room is available).
For motivation, please refer to claims 1, 6, 10. 
Regarding claims 3, 8, 12, the limitations of claims 2, 7, 11, have been addressed. Wang and Marianko disclosed:
wherein the second predetermined threshold exceeds the first predetermined threshold by a predetermined amount (Marianko, Paragraph 398, determining that the number of attendees is below the threshold (i.e., first threshold) but not within the configurable tolerance of 5 (i.e., second threshold)).
For motivation, please refer to claims 1, 6, 10.
Regarding claims 4, 9, 13, the limitations of claims 2, 7, 11, have been addressed. Wang and Marianko disclosed:
further comprising: terminating capture of the video feed responsive to determining that the quantity of persons corresponding to the geographic location exceeds the second predetermined threshold (Marianko, Paragraph 400, the system notifies the organizer that the second room has been reserved and the first room has been canceled (i.e., terminated)).
For motivation, please refer to claims 1, 6, 10.
Regarding claim 5, the limitation of claim 1 have been addressed. Wang and Marianko disclosed:
wherein the geographic location is a room or a 27/3110-0119/US building (Wang, Paragraph 64, endpoint uses adjunct camera 180 to count the number of participants in the room (i.e., geographic location)).
	
Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0007623) in view of Marianko et al. (US 2020/0327462) and McNamara et al. (US 2021/0313075).
Regarding claim 16, the limitations of claim 2 have been addressed. Wang and Marianko did not explicitly disclose wherein the second predetermined threshold is established in accordance with a determination of the Centers for Disease Control and Prevention.
However, in an analogous art, McNamara disclosed wherein the second predetermined threshold is established in accordance with a determination of the Centers for Disease Control and Prevention (Paragraph 82, Figure 2, using an occupant tracking system 104 to monitor an area. Paragraph 84, the occupant tracking system provides locations of occupants, time and duration associated with locations, attributes of occupants, and person to person contact events. The occupant tracking system provides information needed to assess the number of people who have used the space over a time period. Paragraph 166, determining whether the number of occupants within the space have exceeded a particular number. Paragraph 195, each user is assigned a user score based on factors that relate to spread of an infectious disease. Paragraph 218, the user scoring service generates a user score based on infection levels from a database, such as a CDC database. Paragraph 278, indicating a seating capacity for each meeting room and a reduced capacity for each meeting room in order to maintain social distancing requirements).
	One of ordinary skill in the art would have been motivated to combine the teachings of Wang and Marianko with McNamara because the references involve determining quantity of conference participants, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the threshold determined by the CDC of McNamara with the teachings of Wang and Marianko in order to reduce the spread of an infectious disease within a building (McNamara, Paragraph 3).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0007623) in view of Marianko et al. (US 2020/0327462) and WHO Workplace Readiness (NPL, March 3, 2020), hereinafter WHO.
Regarding claim 17, the limitations of claim 2 have been addressed. Wang and Marianko did not explicitly disclose wherein the second predetermined threshold is established in accordance with a determination of the World Health Organization.
However, in an analogous art, WHO disclosed wherein the second predetermined threshold is established in accordance with a determination of the World Health Organization (Page 3, potential risks include people attending a meeting might unwittingly bring the COVID-19 virus to the meeting. Key considerations to prevent or reduce COVID-19 risks, including, scaling down the meeting so that fewer people attend).
 One of ordinary skill in the art would have been motivated to combine the teachings of Wang and Marianko with WHO because the references involve restricting number participants in a meeting, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the threshold determined by the WHO of WHO with the teachings of Wang and Marianko in order prevent infection at your meeting or event (WHO, Page 3).


Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0007623) in view of Marianko et al. (US 2020/0327462) and Ryan et al. (US 2022/0028535).
Regarding claim 18, the limitations of claim 2 have been addressed. Wang and Marianko did not explicitly disclose issuing a third alert message responsive to determining that the quantity of persons corresponding to the geographic location exceeds the second predetermined threshold, wherein the third alert message indicates that a room corresponding to the geographic location must be deep cleaned.
However, in an analogous art, Ryan disclosed issuing a third alert message responsive to determining that the quantity of persons corresponding to the geographic location exceeds the second predetermined threshold, wherein the third alert message indicates that a room corresponding to the geographic location must be deep cleaned (Paragraph 21, in addition to notifying (i.e., alert) admins of the facility regarding social distancing compliance, the system can automatically reschedule meetings, redirect assets, and/or schedule cleanings based on patterns in the social distancing data. The system can detect a concentration of individuals within a conference room and in response, schedule a cleaning for this conference room later in the day. Paragraph 116, the system can detect a density violation within a particular floor area and generate a real time alert that the floorspace needs cleaning).
             One of ordinary skill in the art would have been motivated to combine the teachings of Wang and Marianko with Ryan because the references involve determining quantity of conference participants, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the deep cleaning alert of Ryan with the teachings of Wang and Marianko in order to reduce instances of disease transmission and improve the health status and productivity of humans occupying the facility (Ryan, Paragraph 12).
	Regarding claim 19, the limitations of claim 18 have been addressed. Wang, Marianko, and Ryan disclosed:
	further comprising restricting access to the room corresponding to the geographic location (Ryan, Paragraph 21, in response to detecting a threshold number of social distancing policy violations within a conference room, removing chairs from the conference rooms to discourage overcrowding (i.e., restricting access)).
	For motivation, please refer to claim 18.
	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0007623) in view of Marianko et al. (US 2020/0327462), Ryan et al. (US 2022/0028535), and Polidoro (US 2020/0289698).
	Regarding claim 20, the limitations of claim 19 have been addressed. Wang, Marianko, and Ryan did not explicitly disclose:
	further comprising changing lighting conditions of room.
	However, in an analogous art, Polidoro disclosed further comprising changing lighting conditions of room (Paragraph 16, including a recessed grid ceiling luminaire (i.e., light) to illuminate a room along with a mounted decontamination unit. Paragraph 183, selecting from germicidal light or ultraviolet light in order to destroy pathogens. Paragraph 155, the ceiling mounted decontamination unit attached room luminaire includes wiring for dimming or known lighting control capabilities). 
One of ordinary skill in the art would have been motivated to combine the teachings of Wang, Marianko, and Ryan with Polidoro because the references involve office room efficiency, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the changing of lighting conditions of Polidoro with the teachings of Wang and Marianko in order to improve decontaminate airborne microorganisms and pathogens in the air (Polidoro, Paragraph 7).
                                                                                                                         
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0007623) and Marianko et al. (US 2020/0327462) as applied to claim 4 above, and further in view of Ryan et al. (US 2022/0028535).
Regarding claim 21, the limitations of claim 4 have been addressed. Wang and Marianko did not explicitly disclose rendering a third alert message indicating one or more alternative locations to the video conferencing endpoint for a video conference.
However, in an analogous art, Ryan disclosed rendering a third alert message indicating one or more alternative locations to the video conferencing endpoint for a video conference (Paragraph 21, in addition to notifying (i.e., alert) admins of the facility regarding social distancing compliance, the system can automatically reschedule meetings, redirect assets, and/or schedule cleanings based on patterns in the social distancing data. Paragraph 123, in response to detecting greater than the maximum allowable human density within a floor area, automatically reschedule meetings…to occur with the floor area to a different floor area of the facility or in an alternate facility).
One of ordinary skill in the art would have been motivated to combine the teachings of Wang and Marianko with Ryan because the references involve determining quantity of conference participants, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the deep cleaning alert of Ryan with the teachings of Wang and Marianko in order to reduce instances of disease transmission and improve the health status and productivity of humans occupying the facility (Ryan, Paragraph 12).





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.N/Examiner, Art Unit 2451                                                                                                                                                                                                        
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451